Citation Nr: 1221476	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  09-49 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to service connection for a claimed heart disorder.

2.  Entitlement to service connection for a head disorder, claimed as seizures, including as due to aggravation of a pre-existing seizure disorder.  

3.  Entitlement to service connection for a claimed heat disorder.

4.  Entitlement to service connection for a claimed cervical spine disorder.



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the RO.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in May 2012.  The record contains a transcript of that hearing.
   
The issues of service connection for posttraumatic stress disorder (PTSD) and a bilateral knee disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and must refer them to the AOJ for appropriate action.  
 
The issues of service connection for seizures, claimed as a head disorder, a claimed heat disorder, and a cervical spine disorder are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran is not shown to have served in or on the inland waterways of the Republic of the Vietnam during the Vietnam era. 

2.  The Veteran is not found to have presented credible lay assertions that would tend to show that he was exposed to herbicides while serving on board ship during service or other lay statements sufficient to establish a continuity of symptomatology referable to a heart disorder since service. 

3.  The Veteran is not shown to have manifested complaints or findings of a heart disorder in service or for many years thereafter. 

4.  The currently demonstrated coronary artery disease is not shown to be due to documented herbicide exposure or another event or incident of his period of active service. 


CONCLUSION OF LAW

The Veteran's disability manifested by a heart disorder is not due to presumed exposure to Agent Orange or other disease or injury that was incurred in or aggravated by active service, nor may any be presumed to have been incurred therein.  38 U.S.C.A.§§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R.§§ 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  

First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  

In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  

Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in August 2008 and June 2011 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.   VA examinations were conducted in February 2009 and September 2011.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service connection for a heart disorder

The Veteran contends that his heart disorder is due to service, including his exposure to herbicides while serving in the Republic of Vietnam.  As the evidence does not show exposure to herbicides for the purposes of presumptive service connection or an in-service event or injury, the preponderance of the evidence is against the claim and the Veteran's claim is denied.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b).  

Additionally, certain chronic diseases, including heart disease, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In addition, if a Veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if cardiovascular disease became manifest to a degree of 10 percent or more within one year from the date of the Veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. Such a presumption would be rebuttable, however, by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 U.S.C.A. § 1116(a). 

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e). 

The final rule is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date. Additionally, VA will apply this rule in readjudicating certain previously denied claims as required by court orders in Nehmer v. United States Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Admin., 32 F. Supp.2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a). The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

To deny a claim on its merits, the evidence must preponderate against the claim. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


Analysis 

The Veteran asserts that his coronary artery disease is due to his presumed exposure to Agent Orange while serving during the Vietnam era.  

Specifically, the Veteran reports that, while serving aboard the USS Blue Ridge, he was exposed to Agent Orange when Marines were transported aboard his vessel from the Philippines to San Diego.  See Veteran's testimony at the May 2012 Board hearing.  

The applicable law provides that a Veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service. 

"Service in the Republic of Vietnam" includes service in the waters off shore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii). 

A Veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides. See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97. 

There is no presumption for exposure to herbicides for a Veteran who served aboard ship off the shores of the Republic of Vietnam. Thus, the Veteran's service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam, in and of itself, cannot constitute requisite service for purposes of 38 U.S.C. § 101(29)(A). See VAOPGCPREC 27-97. 

In the present case, there is no showing that the Veteran was on a ship that entered in the inland waterways of the Republic of Vietnam.  Moreover, the Veteran does not assert that he came ashore or served aboard a ship in the waterways in the Republic of Vietnam. 

The Board is bound by VA's General Counsel Opinion and the Federal Circuit's decision in Haas v. Peake, 525 F. 3d. 1168 (Fed. Cir. 2008) upholding that determination that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute service in the Republic of Vietnam. See VAOPGCPREC 27-97. 

VA and Department of Defense have identified countries where Agent Orange was used, and the Philippines is not one of the identified countries. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see also Veterans Benefits Administration (VBA) "Fact Sheet" distributed in September 2003 and VBA Fast Letter 09-20 (May 6, 2009). 

Consequently, the Veteran's claim of service connection for coronary artery disease does not fall within the purview of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (which provides for establishing service connection for diseases, including prostate cancer, on a presumptive basis based on herbicide exposure therein for Veterans who served in Vietnam). 

Although the evidence does not support a presumptive link between the Veteran's claimed disorders and his active service, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).
 
The Veteran's service treatment records indicate that he demonstrated spells of hyperventilation and manifestations of a personality disorder but no complaints or findings of coronary artery disease were noted during service.  

The post service treatment records show that coronary artery disease was diagnosed in 1999, about 25 years after his discharge from service.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is a factor for consideration against finding that the disability is related to service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Moreover, the Veteran has presented no medical evidence to support his lay assertions that the claimed coronary artery disease is due to Agent Orange exposure or another event or incident of his period of active service.  There is no medical evidence that links the claimed disability to service. 

The Veteran's own statements that the claimed disorders are related to service to include as due to herbicide exposure can be afforded little probative weight because, as stated, there is no presumption of exposure to herbicides based on the Veteran's service in this case.  

Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Jandreau, supra; Barr, supra.

Accordingly, on this record, the Board finds that the preponderance of the evidence is against the claim of service connection for coronary artery disease.   

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 


	ORDER	

Service connection for a heart disorder is denied.


REMAND

The purposes of this remand are to collect outstanding records and to schedule the Veteran for a VA examinations to determine if his seizure disorder and/or "heat disorder" preexisted service and was aggravated by service.   

Additionally, if there is evidence of a motorcycle accident during service, a VA examination is necessary to determine if the Veteran's current cervical spine disorder is etiologically related to injuries sustained in connection with this event.  

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
The Veteran testified that he had a seizure disorder prior to his entry into service.  In service, he reported sustaining another head injury, which he alleges triggered seizure activity.  Although the claims file does not contain a copy of the Veteran's service entrance examination, the Veteran filed a statement during service attesting to the fact that he had had an epileptic condition prior to service and purposely did not disclose this history upon entrance into service.  

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  

It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  

If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).  

The service treatment records show that the Veteran was treated for recurring episodes of lightheadedness, shortness of breath, brief losses of consciousness, and hyperventilation episodes.  He further contends that he sustained a head injury during service due to a motorcycle accident; however, no evidence of this accident is contained within the service treatment records.  

The Veteran also filed a claim of service connection for a "heat disorder."  Although he did not clearly delineate exactly what type of disorder or diagnosis he intended to underlie this claim, it appears from his May 2012 testimony that he is claiming service connection for the lightheadedness and periods of unconsciousness that he experienced in service and continued to have up to the present in the form of low blood pressure and fainting episodes.  

Therefore, this issue is considered "inextricably intertwined" with the Veteran's claim of service connection for a seizure disorder.  Issues are considered inextricably intertwined when a determination on one issue could have a significant impact on the outcome of another issue. Harris v. Derwinski, 1 Vet. App. 180 (1991). 

The appropriate remedy where there is an issue on appeal "inextricably intertwined" with a pending issue is to defer adjudication of the appellate issue until the issue pending has been adjudicated. Id.  As this appears to be inextricably intertwined with the Veteran's claim of service connection for a seizure disorder, remand is necessary for a claim of service connection for a heat disorder.

Additional development is necessary to determine if the Veteran had a seizure disorder that preexisted service and was aggravated by an incident or injury incurred during service, beyond the natural progression of the disease.  An examination is also necessary to determine the Veteran has a separate diagnosis of a heat disorder, as due to service or aggravation of a preexisting seizure disorder.  

Finally, the Veteran contends that he sustained a ruptured cervical disc during service as due to a motorcycle accident.  As discussed, the claims file does not currently contain a record of that accident.  The Veteran stated that he was treated at Chula Vista Hospital in San Diego, California during service and was then discharged back to his base.  

A search for these records is necessary prior to adjudicating this claim and an examination is necessary to determine if his currently diagnosed cervical spine disorder is due to service.  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO must take appropriate steps in order to ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a seizure disorder, the claimed heat disorder, or a cervical spine condition that is not evidenced by the documents currently of record.  

The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  This should include copies of any records from the Chula Vista Hospital in California.  The RO must then obtain these records and associate them with the claims folder.

2.  The RO must take all indicated action to ascertain if there are any outstanding service treatment records, including but not limited to the Veteran's entrance examination and his separation examination, which have not been associated with the claims file.  If a search turns up no additional records, a formal finding of unavailability must be made.  

3.  After the passage of a reasonable amount of time, the RO must undertake to have the Veteran scheduled for VA examinations to be conducted by appropriately qualified physician(s), who will respond to the inquiries below.  

In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
e. The examiner must respond to the following inquiries:

i. Assuming the Veteran had a pre-existing epileptic disorder upon entry into service, was this disorder aggravated by service beyond the natural progression of the disease?

ii. Assuming the Veteran did not have a pre-existing epileptic disorder before service, did the Veteran develop a chronic epileptic disorder during or as due to service?

iii. Does the Veteran have a diagnosis of a "heat disorder" as due to service? If so, the examiner shall state the diagnosis and the symptoms attributable to this diagnosis.

iv. Is the Veteran's cervical spine disorder at least as likely as not due to an injury or other incident of his active service?

Thereafter, the RO must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  After completing all indicated development, the RO should then readjudicate the claims of service connection for a seizure disorder, a heat disorder, and a cervical spine disorder in light of all the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a Supplemental Statement of the Case with reasons and bases for the decision and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals





Department of Veterans Affairs


